Cooper, J.,
delivered tbe opinion of the court.
The first question presented by the record arises upon a construction of the act of March 14, 1884, entitled, “An act for the benefit of purchasers of levee lands sold under the decree of chancery court of Hinds county, first district, in case of Joshua Gh'een and others against Hemingway and Gibbs, auditor and treasurer, and ex officio liquidating levee commissioners.” Acts 1884, p. 182. By the first section of that act, it is provided that, “ the auditor of public accounts be, and he is hereby authorized and directed to make, execute and deliver to all purchasers of lands in the liquidating levee district sold under the decree of the chancery court for the first district of Hinds county, in the case of Joshua Green and others against Hemingway and Gibbs, then auditor and treasurer, and ex officio liquidating levee commissioners, and others, and to all persons claiming under said purchasers by descent or purchase, a quit-claim of the title of the state to the land or lands sold under said decree by the commissioners of said chancery court, upon payment to said auditor of the usual fees for making conveyances by him as now provided by law, if applied for within twelve months after the passage of this act: provided, that nothing herein contained shall he so construed as to abate any levee taxes whatever, either liquidating or otherwise, which had accrued upon said lands, or any of them, prior to the first day of January, 1883, but, as to all such levee taxes, either paid or not paid, they shall, if now paid in, and, if not yet paid in, they shall, when collected, be distributed by the liquidating levee commissioners as now provided by law: and provided, further, that nothing herein contained shall be so construed as to repeal any law now in force, or which may hereafter be passed, providing for the collection of levee taxes upon any of said lands in the Mississippi levee district or in the district for the board of levee commissioners for the Yazoo-Mississippi delta : and provided, further, that no such quit-claim shall be made until all liquidating levee taxes, or other levee taxes, on said *748lands, shall have been paid.” Section 2 is as follows : “ Said auditor of public accounts shall not in any case execute such quitclaim deed described in the foregoing section unless all state, county and levee taxes due thereon up to the date of the execution of the quit-claim deed as aforesaid shall have been paid: provided,” etc.
This act is an illustration of the confused and unintelligible legislation so commonly seen, in which matters of great importance are dealt with without any clear views being entertained of the subject. It is inconceivable that a definite purpose, clearly understood, should be so confusedly stated, and so covered up, and limited by, vague exceptions and provisos. Looking to the three provisos to the first section, it seems probable that they were added to that section, and then that some one, appreciating the confusion thereby caused, introduced the second section of the act as a substitute for them, intending to have them eliminated, but that by inadvertence they were left in the act. It may be, however, that in the course of time some specific purpose to which they were directed may be discovered. "We are unable to conceive what office they can perform that is not covered by the second section; and, since they are not supposed by counsel to be operative, in any particular direction, in reference to the matters involved in this cause, we deal with the act as consisting of the body of the first section only, and the second section.
The appellee, Chaffe, was the purchaser of the lands in controversy from Hemingway and Gibbs, and, it is conceded by the appellant, that he was entitled to have the quit-claim deed provided for by the act upon payment of “ all state, county and levee taxes due thereon up to the date of the execution of said deed.”
The controversy springs from conflicting tax-titles — one derived from a sale to the state, and the other from a sale to the levee board for levee taxes. The complainant claims to be the owner of the title derived under the sale to the state, and seeks to show its superiority over the title derived from the sale to the levee board, which, she contends, is the only title held by the defendant. The defendant claims to hold not only the title derived from the sale for levee *749taxes, but that he has also secured that arising from the tax-sale to the state. The history of these titles is as follows: (1) A sale to the state, July 6, 1868 ; (2) A sale to the levy commissioners, May 10, 1870; (3) A sale to the state under act of March 1, 1875 (Abatement act), May 10, 1875. These are the conflicting tax-titles. On December 24, 1877, Chaffe bought the lands from Hemingway and Gibbs, commissioners of the court in case of Green v. Gibbs, and received their conveyance. On January 1, 1885, the auditor, under the act of March 14, 1884, executed a quit-claim of the state’s title to him, reciting therein that all taxes then due had been paid. On December 8,1886, the auditor, in consideration of the payment of all taxes then due, conveyed the lands to complainant, Mrs. Murdock. Mrs. Murdock’s contention is that the second section of the act of March 14, 1884, prohibited the auditor from conveying by quit-claim deed the state’s title to the lands, unless all taxes from and including the year 1874, and up to the year in which the deed was made, were paid. On the other hand, Chaffe contends that by said section the auditor Avas only required to collect, or to be satisfied by proof of the fact that all taxes accruing after the sale by the liquidating levee commissioners had been paid. This is the principal point of controversy between the parties.
We are of opinion that the construction of the act of 1884 contended for by the appellee, Chaffe, is to this extent correct. The lands lying in the delta counties of this state have been since the year 1858 subject to tAvo systems of taxation, one by the state and counties, for state and county purposes, the other, under district levee laws, for raising funds to build and maintain levees for protection against the waters of the Mississippi river. All lands located in this region, and oAvned by individuals, were at the time of the tax-sales above noted subject to be sold for the non-payment of either tax. If sold for the non-payment of state and county taxes, they were, if not bought by individuals at such sale, struck off to the state, and while so held were exempt from taxation for levee purposes. If sold for the non-payment of levee taxes, they were, if not purchased by individuals, struck off to the *750levee board, and while so held were “exempt from state taxatiou, for levee purposes or otherwise, until the same shall be sold or disposed of by the board : provided, that any party seeking to redeem any land so struck off to the board under the provisions of this act shall, before he is permitted to redeem the same, pay all state, county and levee taxes that would have been due and payable on said land if the same had not been struck off to such board, but had remained the property of the person offering to redeem.” Act February 13, 1867, § 13, p. 247. The lands in controversy were not redeemed .by Chaffe from the levee commissioners, but were sold as the property of the board. If, therefore, the title derived from the sale for levee taxes was a valid one, said lands would only have become again taxable by the state after the date of the conveyance to him, December, 1877.
It will be noted that, under the operation of the act of 1867, any tax-sale made to the levee board was invalid if the land had been previously legally sold to the state for taxes, and continued its property. So, also, any tax-sale made to the state was invalid if the land had been previously sold to the levee board by a valid tax-sale. Hundreds of thousands of acres were claimed both by the levee board and the state under tax-sales. Aside from the questions affecting the validity of these sales because of failure of conformity to the provisions of the laws under which they were sold in other respects, the conflicting claims of the state and levee board stood as an almost insuperable obstacle to purchasers. Neither the state nor the levee board could sell, for no one would risk one title which was in danger of being overturned by the other. The lands were in mortmain as to revenue by taxation. The constant effort of the state, as exhibited by the legislation from 1872 to the present time, has been in the direction of getting these lands into the hands of private persons, where they might be taxable, by offering liberal abatement of prior taxes due thereon, or by releasing the claims of the state where they conflicted with other tax-titles, under which ownership was asserted by individual purchasers.
The evident purpose and scheme of the act of 1884 was to give *751security to the holders of levee titles, by vesting in them the state’s title, if by chance that acquired from the levee board was invalid, and that held by the state was good. If the title of the levee board was valid, nothing was added by securing the quit-claim from the auditor; but, if that derived from the commissioners was invalid, it was thought that the purchasers might be secured by investing them with another title — that held by the state — and which might be efficient to protect their possession. The legislature was not swayed by sentiment either for or against the claimants of the levee board title. Its purpose was to encourage the continued private ownership and development of the lands of the delta, to the end that the state might secure a revenue from the annual taxes on the lands. The construction of the act of 1884 contended for by appellant would result in the assertion of a claim by the state to an adversary tille to the lands unless the claimant should, within the year prescribed, pay the state, not only the taxes that had accrued since the conveyance by the levee commissioners, but also state and county taxes accruing during the time when the levee board was, or claimed to be, the owner.
If the first section of the act stood alone, it is conceded that the auditor might have made a conveyance without demanding the payment of any sum whatever; but it is supposed that, by the second section, he was required to collect all state, county and levee taxes, without regard to the time when they accrued. The language of the second section excludes this construction, unless it shall be contended that the state desired and intended to collect taxes not due, or to put upon the auditor the duty of determining as between the titles of the state and that of the levee board. Take the case in controversy as an illustration. If the sale to the levee board was valid, there were no state taxes due on the lands, until after they were sold to the appellee. If, on the other hand, the levee board’s title was invalid, and the state’s title good, there were no levee taxes due. The act requires, as a condition precedent to the execution of the quit-claim deed, the payment of all state, county and levee taxes. Before the applicant can accept the conveyance, under the rule of construction contended for, he must either pay the state *752and county and levee taxes, though either those to the state and county, or those to the levee board, were not charges on the land, or he must at his peril determine which of the two titles is superior. The rule of construction adopted by us is not only in line with the manifest scheme of the legislature, but removes from the investigation by the auditor the question of the relative superiority of the conflicting titles. We are, therefore, of opinion that, under the act of 1884, it was only incumbent upon the auditor to collect such taxes as had accrued against the land after its conveyance by the levee commissioners, or to require proof that such taxes had been previously paid.
The next question presented is as to the validity of the conveyance executed by the auditor to the appellee Chaffe. He bought the land from the levee commissioners in December, 1877. They were, therefore, taxable for the year 1878, and, unless this tax had been previously paid, or was then paid, to the auditor, the deed provided for by the act of 1884 should not have been executed. The deed from the auditor recites that evidence was furnished him that all taxes due had been paid, but the bill avers that the taxes of the year 1878 were not paid; and there is no denial in the answer of this averment, and no evidence in the record, aside from the recital of the auditor’s deed, that they were in fact paid. We cannot concur in the view pressed upon us by counsel for appellee, that the offer by appellee to pay all taxes due, and the reply by the auditor that none were due, is sufficient to uphold the validity of the deed, even though the taxes of 1878 were due, and should have been collected. The rule seems to be well established, and upon just grounds, that a party claiming under the exercise of a statutory power of sale by an agent of the state must see to it that the precedent facts exist warranting the exercise of the power. The authority of the auditor is limited and defined by the act by which it is conferred. No one can be deceived as to its extent, or the circumstances and conditions under which it may be exercised.
In Lee v. Monroe, 7 Cranch, 366, a question of similar character was presented to the supreme court of the United States, and it was held that one dealing with a public officer must at *753his peril take notice of his power to convey. The court said: “ Were it otherwise, an officer intrusted with the sales of public lands, or empowered to make contracts for such sales, might, by inadvertence, or by incautiously giving information to others, destroy the lien of his principal on very valuable and large tracts of real estate, and even produce alienations off them, without any consideration whatever being received. It is better that an individual should now and then suffer by such mistakes than to introduce a rule against an abuse of which, by improper collusions, it would be very difficult for the public to protect itself.” See, also, Mayor v. Reynolds, 20 Md. 1; Denning v. Smith, 3 Johns. Ch. 331; Whiteside v. U. S., 93 U. S. 247; Mayor v. Eschbach, 18 Md. 276; State v. Hays, 52 Mo. 578; Delafield v. Illinois, 26 Wend. 192; Swann v. Miller, 82 Ala. 530; McCulloch v. Stone, 64 Miss. 378.
We think it is clearly shown by the record that the controversy in the court below was directed to the question arising from the construction of the act of 1884; and though, as the pleadings now are, it would seem to be conceded that the taxes for the year 1878 were not in fact paid by the appellee to the auditor, we will not enter a final decree here, but remand the cause, in order that the appellee may, if he is so advised, secure leave to amend his answer.

Decree reversed, and cause remanded.